UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
HAROLD D. LONG and                   )
 SHERRIE K. LONG,                   )
                                     )
            Plaintiffs,              )
                                     )
                v.                   )         Civil Action No. 08-849 (PLF)
                                     )
UNITED STATES OF AMERICA, et al., )
                                     )
            Defendants.              )
____________________________________)


                                               ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that the government’s motion for partial summary judgment [35] is

GRANTED; it is

               FURTHER ORDERED that judgment is entered against Harold D. Long in favor

of the United States in the amount of $54,758 in unpaid tax liability, interest, and fees as of

September 28, 2009, as well as statutory additions accruing thereafter; it is

               FURTHER ORDERED that this case is DISMISSED from the docket of this

Court. The Clerk of the Court shall remove this case from the docket of this Court. This is a

final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                               __/s/____________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: April 21, 2010